Case 1:20-mc-00212-AJN Document 31-7 Filed 06/26/20 Page 1 of 4




                 Exhibit 7
        Case
         Case1:20-mc-00212-AJN
              1:19-cv-03619-VSB Document
                                Document31-7
                                         51 Filed
                                             Filed03/05/20
                                                   06/26/20 Page
                                                             Page12ofof34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALE S.A.,

                    Petitioner,

        -against-                                    Case No. 19-cv-3619

 BSG RESOURCES LIMITED,

                    Respondent.


                                  [PROPOSED] JUDGMENT


       Upon review and consideration of the Petitioner’s Petition for Recognition and
Enforcement of a Foreign Arbitral Award, and the entire record in this case, it is, this __ day of
March, 2020,

       ORDERED that the Petitioner’s Petition is hereby GRANTED; and it is further

       ORDERED that the Arbitral Award is hereby confirmed, recognized and will be enforced
under Section 9 of the Federal Arbitration Act and Article IV of the Convention on Recognition
and Enforcement of Foreign Arbitral Awards; and it is further

       ORDERED that pursuant to the Arbitral Award, Respondent BSG Resources Limited
must pay Petitioner Vale S.A.:

       i. Judgment in the amount of $2,172,833,761.15 consisting of:

           a. $1,246,580,846.00 representing damages (the “Damages”) pursuant to the
              Arbitral Award ¶ 1005.2;

           b. $773,454,952.42 representing pre-award interest on the Damages pursuant to the
              Arbitral Award ¶ 1005.3, in respect of:

                     1.    an initial consideration of $500,000,000, amounting to
                           $350,479,673.33 (i.e., 3,261 days at a rate of LIBOR USD 3-month
                           plus 7%, accrued from April 30, 2010 to April 4, 2019);

                     2.    promissory notes of a total value of $581,197,104, amounting to
                           $326,674,950.99 (i.e., at a rate of LIBOR USD 3-month plus 7%,
                           accrued from the dates set out by reference in the Arbitral Award ¶
Case
 Case1:20-mc-00212-AJN
      1:19-cv-03619-VSB Document
                        Document31-7
                                 51 Filed
                                     Filed03/05/20
                                           06/26/20 Page
                                                     Page23ofof34



                  1005.3.2, to April 4, 2019);

             3.   the costs of a feasibility study of $85,365,652, amounting to
                  $49,707,064.29 (i.e., 2,681 days at a rate of LIBOR USD 3-month plus
                  7%, accrued from December 1, 2011 to April 4, 2019); and

             4.   Vale’s internal costs of $80,018,090, amounting to $46,593,263.81
                  (i.e., 2,681 days at a rate of LIBOR USD 3-month plus 7%, accrued
                  from December 1, 2011 to April 4, 2019).

   c. $16,000,000.00 representing Vale’s costs of legal representation and related costs
      (including experts fees), pursuant to the Arbitral Award ¶ 1005.5 (the “Legal
      Costs”);

   d. $1,812,897.65 representing Vale’s costs of arbitration, less certain deposits made
      by BSGR and costs to be borne by Vale, pursuant to the Arbitral Award ¶ 1005.5
      (the “Arbitration Costs”);

   e. Post-award compound interest on the Damages and interest on the Damages,
      amounting to $133,828,903.51 accrued as of the March 4, 2020 valuation date
      (i.e., 335 days at a rate of LIBOR USD 3-month plus 5%, accruing from April 4,
      2019) and subject to future annual rests for compounding, pursuant to the Arbitral
      Award ¶ 1005.4;

   f. Post-award compound interest on the Legal Costs, amounting to $1,060,012.13
      accrued as of the March 4, 2020 valuation date (i.e., 335 days at a rate of LIBOR
      USD 3-month plus 5%, accruing from April 4, 2019) and subject to future annual
      rests for compounding, pursuant to the Arbitral Award ¶ 1005.4;

   g. Post-award compound interest on the Arbitration Costs, amounting to $96,149.44
      accrued as of the March 4, 2020 valuation date (i.e., 335 days at a rate of LIBOR
      GBP 3-month plus 5%, accruing from April 4, 2019) and subject to future annual
      rests for compounding, pursuant to the Arbitral Award ¶ 1005.5, as amended in a
      May 30, 2019 correction to the Arbitral Award ¶ 12; and

ii. Post-judgment interest on all foregoing amounts calculated at the federal statutory
    post-judgment interest rate set in 28 U.S.C. § 1961, and running from the day after
    entry of this Final Judgment until paid.




                                        2
       Case
        Case1:20-mc-00212-AJN
             1:19-cv-03619-VSB Document
                               Document31-7
                                        51 Filed
                                            Filed03/05/20
                                                  06/26/20 Page
                                                            Page34ofof34



               5
Dated: March _____, 2020

       New York, New York




                                ____________________________________
                                THE HONORABLE VERNON S. BRODERICK
                                UNITED STATES DISTRICT COURT JUDGE




                                      3
